Russell, C. J.
The only purpose of the petition for certiorari being to review the sufficiency of the evidence to support a conviction of a violation of a municipal ordinance forbidding loafing and loitering around public places, and thei’e being some evidence to authorize the *112conviction, the judgment overruling the certiorari will not be disturbed. Judgment affirmed.
Decided May 18, 1916.
Certiorari; from Fulton superior court — Judge Ellis. January 11, 1916. .
O. G. Battle, for plaintiff in error.
J. L. Mayson, W. D. Ellis Jr., contra.